Citation Nr: 1026737	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-37 074A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability other than posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




INTRODUCTION

The Veteran served on active duty from May 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran previously submitted a claim seeking entitlement to 
service connection for PTSD in March 2006.  His claim was denied 
in August 2006.  Notice of the rating action was provided that 
same month, and there is no indication in the claims folder that 
the Veteran submitted a notice of disagreement (NOD) with the 
denial.

The Veteran submitted his current claim in July 2008, specifying 
the benefit sought as service connection for an anxiety disorder.  
The Veteran's claim has been developed based on his submission 
and an appeal perfected for the issue.

The Veteran's representative submitted additional written 
argument in support of the claim in December 2009.  The 
representative identified the issue on appeal to be service 
connection for a psychiatric condition, to include PTSD or an 
anxiety disorder.  Nevertheless, the issue of service connection 
for PTSD is not on appeal and is not encompassed in the broader 
issue of an acquired psychiatric disorder in this case.  As 
already noted, service connection for PTSD was denied in August 
2006, and there was no appeal of the denial.  The current claim 
is for a different issue.  Beyond the claim itself, the Veteran 
explicitly asserted in an April 2009 statement that his claim was 
not a claim of service connection for PTSD, but was a claim of 
service connection for an anxiety disorder other than PTSD.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996); see also 
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  As such, the 
issue of service connection for PTSD has not been developed for 
appeal.  Further, it has not been reasonably raised by the 
evidence of record as there is no diagnosis of the disorder, to 
include by the medical evidence submitted by the Veteran.  
Consequently, references in the decision below to an acquired 
psychiatric disorder should be taken to mean any psychiatric 
disorder other than PTSD.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Any psychiatric disorder experienced by the Veteran is not 
attributable to his period of active military service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that 
is the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from May 1953 to March 1955.  
He served in Korea during service but not prior to July 1953 when 
the cease-fire took effect.  There is no objective evidence to 
show that he served in combat and his DD 214 is not reflective of 
any combat awards.  

The Veteran originally submitted a claim for service connection 
for PTSD in March 2006.  At that time he alleged that he had been 
involved in combat in Korea and saw horrible things.  In a 
stressor statement provided in April 2006 he said that he was 
under a lot of stress just by being in a combat zone.  The 
Veteran gave his unit as the 40th Division, 160th Regiment.  He 
thought he was in Delta Company.  He listed the dates of 
assignment as mid-1953 to mid-1954.

He said that he could have been killed by the enemy, especially 
snipers, at any time.  He said there were a number of instances 
where he was on alert with the probability of enemy action.  He 
said his anxiety was enormous and that he felt it since service 
to the present time.  The Veteran also said there were no 
specific incidents but the continuous threat of death or injury 
caused him great fear and stress.  Finally, he said he witnessed 
the aftermath of deadly incidences but the bodies had been 
removed by the time he was on scene.  He said that he saw the 
destruction of the military equipment involved.

The Veteran was afforded a VA PTSD examination in June 2006.  At 
that time the Veteran related several specific incidents.  The 
first involved his proximity to a 105-millimeter shell that 
exploded.  He was not wounded or injured but was knocked down.  
He said this took place in October 1953.  He also said that, in 
the spring of 1954, he saw a vehicle after it had backed over a 
land mine.  The vehicle had been in a place where he had been.  
The Veteran did not see or hear the explosion.  He did see the 
vehicle afterwards.  He knew someone was killed but did not know 
the person.  He also related an incident of when he was on guard 
duty, someone in an adjacent company shot someone at night.  He 
neither saw nor heard the event but later learned about it.  The 
examiner noted that the Veteran did not meet the diagnostic 
criteria for a diagnosis of PTSD.  The examiner also noted that 
the Veteran denied generalized anxiety and denied having ongoing 
physical symptoms of anxiety.  The only Axis I diagnosis provided 
was primary insomnia.

The Veteran provided private treatment records from East Metro 
Family Practice, for the period from August 2002 to August 2005.  
There is no indication of treatment for any psychiatric disorder, 
to include past or present.

The Board notes that the RO attempted to obtain the Veteran's 
service treatment records (STRs); however, the National Personnel 
Records Center (NPRC) reported that the records were likely 
destroyed in a fire at the NPRC and could not be reconstructed.  
The Veteran was notified in July 2006 that his STRs and personnel 
records were not available for review.

The Veteran's claim for service connection for PTSD was denied in 
August 2006.  There was no diagnosis of the disorder.  

As noted above, the Veteran submitted his current claim for 
service connection in July 2008.  He included a copy of a 
psychological evaluation from ASC Psychological Center that was 
dated in June 2008.  The report provided a detailed review of the 
Veteran's service dates, as well as locations and dates of 
service at the locations.  Given the dates provided by the 
Veteran he was in Korea beginning in October 1953.  The Veteran 
provided details on several stressful instances.  One involved 
him being on guard duty and almost shooting someone he knew.  A 
second involved his washing a truck in a stream.  Another person 
from a different platoon was doing the same thing in the stream.  
The other individual hit a mine with his truck as he was leaving.  
The Veteran reported he was about 200 feet away and ran to the 
scene immediately after the explosion.  He also reported that he 
saw shallow graves and skeletons while out on patrol.  Finally, 
he said he was targeted by snipers once or twice a week during 
his time in Korea.  

The private examiner also found that the Veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD.  He provided an Axis 
I diagnosis of anxiety disorder, not otherwise specified (NOS), 
with mixed anxiety and depression.  The examiner did not provide 
a direct nexus between the diagnosis and the Veteran's military 
service.  

The Veteran's claim was denied in October 2008.  The RO noted the 
private psychological report did not link the Veteran's anxiety 
disorder to his military service.

The Veteran submitted an amended report from the ASC 
Psychological Center in December 2008.  The contents of the 
report were the same as before, to include the Veteran's 
stressful incidents.  The amendment was made in the last 
paragraph of the report, prior to the diagnosis.  The 
psychologist said that the Veteran's anxiety disorder had many 
symptoms of PTSD and was clearly the result of the Veteran's 
experiences in combat duty in the Korean War zone.  The Axis I 
diagnosis was the same, but was found to be "secondary to combat 
experiences."

The RO wrote to the Veteran in April 2009.  His prior statements 
regarding "stressors" experienced in Korea were recounted.  The 
Veteran was asked to provide as much specific information as 
possible to allow the RO to attempt to corroborate the claimed 
events such as the truck hitting a mine, or the military 
equipment he said he saw destroyed.  The Veteran responded that 
same month.  He questioned the need for "verification" of 
stressors as his claim did not involve PTSD.  

The Veteran perfected his appeal in September 2009.  At that time 
he provided further information regarding his different units 
during service.  The Veteran reported that he arrived in Korea in 
September 1953 and was assigned to the 40th Division, 160th 
Regiment for 3-4 months.  He was then with the 3rd Division for 
the remainder of his time in Korea.  He could not recall any unit 
designation below the division level.  He said he left Korea 
around October 1954 and arrived in Hawaii.  It was then he was 
assigned to Company D of the 27th Infantry Regiment.  

The Board notes that the RO was able to locate a record entry 
from the Office of the Surgeon General that documented the 
Veteran being treated for chronic conjunctivitis in December 
1953.  He was in Korea and his unit was listed as the 160th.  
This would correspond with the Veteran's statement of being with 
the 40th Division, 160th Regiment in his first few months in 
Korea.

The Veteran has argued that the provisions of 38 U.S.C.A. 
§ 1154(a) (West 2002) should be applied to give due consideration 
to the places, types, and circumstances of his service as shown 
by his service records, official history of each organization in 
which he served, the medical records, and all pertinent lay and 
medical evidence.  Here, it is not inconsistent for the Veteran 
to have experienced some of the events he described, including 
witnessing a nearby vehicle strike a mine and experiencing 
occasional sniper fire, which might have even happened after the 
July 1953 cease-fire.  Nevertheless, the Board finds that the 
greater weight of the evidence is against a finding that the 
Veteran experiences a psychiatric disability traceable to those 
stressful experiences, or to continued symptoms since service.  

Although a private psychologist has said that the Veteran has an 
anxiety disorder that is secondary to combat experiences, combat 
service has not been shown in this case.  As already noted, the 
Veteran served in Korea after the July 1953 cease-fire.  Even the 
Veteran, when trying to clarify his experiences in a January 2010 
statement indicated that what he had told a private examiner 
about being targeted by snipers was not entirely true.  He noted 
that he was not 100 percent positive that he was the target of 
the sniper.  Additionally, the private psychologist specifically 
noted that the Veteran did not meet criterion A for a diagnosis 
of PTSD, which requires that there be a stressful or traumatic 
experience.  The reasonable inference from such a finding is that 
those events described by the Veteran were in fact not traumatic 
experiences outside the realm of human experience such that they 
would be stress provoking.  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Nevertheless, it appears that the private 
psychologist, because he thought the Veteran had been in combat 
in a war zone, concluded that the diagnosed anxiety disorder was 
the result of combat experiences.  This conclusion is based on an 
inaccurate premise-he was not a combatant.  

The private examiner, who only saw the Veteran once for the 
purpose of helping the Veteran prosecute his claim and who did 
not review the record, reported that the Veteran "appear[ed]" 
to meet the criteria for an anxiety disorder not otherwise 
specified, with mixed anxiety and depression, but the examiner 
did not say why the Veteran appeared to meet the criteria.  The 
VA examiner, on the other hand, specifically noted that the 
Veteran had been examined twice with similar results.  The VA 
examiner also reviewed the file and took particular notice of the 
fact that the Veteran had never sought treatment for any 
psychiatric disability, including the insomnia about which he 
complained.  The VA examiner supported his opinion with an 
explanation that there had been no evidence of significant 
emotional distress or occupation/social impairment; it was 
specifically noted that a diagnosis of a mental health problem 
required such a showing.  Even the examiner's diagnosis of 
primary insomnia was not attributed to military service as it was 
noted that the Veteran's worrisome thoughts causing insomnia were 
as likely to be about non-service-related concerns as service-
related ones.  The examiner also pointed out the discrepancies 
between what the Veteran told the private psychologist and what 
he told the VA examiner, especially with respect to the nature of 
in-service stressful experiences.  (The discrepancies are evident 
in the recitation set forth above.)  The Board is persuaded by 
the explanations provided by the VA examiner who examined the 
Veteran more than once, reviewed the record, and explained why 
his diagnosis and medical opinion differed from the private 
psychologist's.  Moreover, because of the discrepancies in the 
Veteran's recounting of in-service events, which were more than 
minor inconsistencies that might normally be expected in the 
truthful re-telling of events, the Board finds that the private 
examiner's conclusion is not based on an accurate factual 
premise.  For all these reasons, the Board gives greater weight 
to the VA examiner's diagnosis and opinion and finds that the 
preponderance of the evidence is against the claim.  

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through an July 2008 notice letter, the RO notified the Veteran 
of the information and evidence needed to substantiate his claim 
of service connection.  The notice letter also provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

The Board also finds that the July 2008 letter satisfies the 
statutory and regulatory requirement that VA notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO 
notified the Veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letter asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his claimed disability.  
Consequently, a remand of the issue on appeal for further 
notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  Attempts have been made to obtain STRs, and the Veteran 
has specifically indicated that he has not sought treatment for 
psychiatric disability, so no further action to obtain records 
need be undertaken.  

Additionally, in April 2010, the Veteran was provided a VA 
examination in connection with his claim, the report of which is 
of record.  The examination report contains sufficient evidence 
as to whether the Veteran has a psychiatric disorder traceable to 
his period of military service.  As noted above, the examiner 
reviewed the file and considered all the evidence of record.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Finally, the Veteran, through his representative, has said that 
VA has a heightened duty of reasonable doubt in his case because 
of the loss of the Veteran's military records.  That is a 
misstatement of the VA's obligation in such circumstances.  The 
United States Court of Appeals for Veterans Claims (Court), has 
held that, in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board has undertaken the required analysis 
above.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


